UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK

OMAR DALE,

                                        Petitioner,                      Case # 18-CV-6937-FPG

v.
                                                                         DECISION AND ORDER
MATTHEW WHITAKER, et al.,

                                        Respondents.


          Petitioner Omar Dale brought this petition for a writ of habeas corpus pursuant to 28 U.S.C.

§§ 1651 & 2241, challenging his continued detention at the Buffalo Federal Detention Facility.

ECF No. 1. Respondents have notified the Court that on June 27, 2019, Petitioner was removed

from the United States.       See ECF No. 8. The Court now considers whether Respondents’

information that Petitioner’s removal renders the case moot. Id.

          “[A] case is moot when the issues presented are no longer live or the parties lack a legally

cognizable interest in the outcome.” Cuong Le v. Sessions, No. 17-cv-1339, 2018 WL 5620290,

at *2 (W.D.N.Y. Oct. 29, 2018). To the extent a habeas petition challenges only the alien’s

continued detention, the petition becomes moot once the petitioner is removed. See, e.g., Torres

v. Sessions, No. 17-CV-1344, 2018 WL 5621475, at *2 (W.D.N.Y. Oct. 29, 2018) (collecting

cases); Garcia v. Holder, No. 12 Civ. 3792, 2013 WL 6508832, at *2 (S.D.N.Y. Dec. 11, 2013)

(same).     This is because the relief sought in the “habeas proceeding—namely, release from

continued detention in administrative custody—has been granted.” Arthur v. DHS/ICE, 713 F.

Supp. 2d 179, 182 (W.D.N.Y. 2010).




                                                      1
        Accordingly, Petitioner’s challenge to his continued detention has become moot in light of

his removal from the United States, and his petition is dismissed. 1 See id.

                                            CONCLUSION

        For the foregoing reasons, the petition is DISMISSED. The Clerk of Court is directed to

enter judgment and close this case.

        IT IS SO ORDERED.

Dated: September 9, 2019
       Rochester, New York


                                                 ______________________________________
                                                 HON. FRANK P. GERACI, JR.
                                                 Chief Judge
                                                 United States District Court




1
 To the extent that the petition could be read to encompass a broader challenge to Respondents’ authority
to remove Petitioner, the Court lacks jurisdiction to entertain such challenges. See McRae v. Sessions, No.
16-CV-6489, 2018 WL 5960858, at *2 (W.D.N.Y. Nov. 14, 2018).
                                                    2
